     Case 1:20-cv-01196-DAD-BAM Document 14 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY JAMAAR SMITH,                              No. 1:20-cv-01196-DAD-BAM (PC)
12                      Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   INSURER OF CDC, et al.,                           ACTION
15                      Defendants.                    (Doc. No. 12)
16

17

18           Plaintiff Rodney Jamaar Smith is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On September 15, 2020, the assigned magistrate judge screened plaintiff’s first amended

22   complaint and issued findings and recommendations recommending that this action be dismissed

23   due to plaintiff’s failure to state a cognizable claim upon which relief may be granted. (Doc. No.

24   12.) Those pending findings and recommendations were served on plaintiff and contained notice

25   that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 7.) To

26   /////

27   /////

28   /////
                                                      1
     Case 1:20-cv-01196-DAD-BAM Document 14 Filed 10/20/20 Page 2 of 2


 1   date, no objections to the pending findings and recommendations have been filed, and the time in

 2   which to do so has now passed.1

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and by proper analysis.

 6          Accordingly,

 7          1.      The findings and recommendations issued on September 15, 2020 (Doc No. 12)

 8                  are adopted in full;

 9          2.      This action is dismissed due to plaintiff’s failure to state a claim; and

10          3.      The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
         Dated:    October 19, 2020
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26   1
       On September 30, 2020, plaintiff filed a “Response to Standing Order in Light of Ongoing
27   Judicial Emergency in the Eastern District of California,” in which plaintiff expresses that he has
     “no problem” with that standing order. (Doc. No. 13.) The court notes that this “Response” is
28   not related in any way to the pending findings and recommendations.
                                                      2
